Citation Nr: 1520772	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  09-20 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to March 1972, including in the Republic of Vietnam from May 1971 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied, in pertinent part, the Veteran's claim of service connection for hypertension, including as due to service-connected diabetes mellitus.  The Veteran disagreed with this decision in January 2009.  He perfected a timely appeal in June 2009.

In August 2012, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) (in this case, the RO) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ schedule the Veteran for appropriate VA examination to determine the nature and etiology of his hypertension.  This examination occurred in October 2012.  The Board also directed that the AOJ attempt to obtain additional VA outpatient treatment records for the Veteran.  Efforts to obtain these records are documented in the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The record evidence is at least in relative equipoise as to whether the Veteran's service-connected diabetes mellitus aggravated (permanently worsened) his hypertension.


CONCLUSION OF LAW

The criteria for establishing service connection for hypertension, as secondary to the service-connected diabetes mellitus, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for hypertension, including as due to service-connected diabetes mellitus, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he incurred hypertension during active service.  He alternatively contends that his service-connected diabetes mellitus caused or aggravated (permanently worsened) his current hypertension.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including cardiovascular-renal disease (including hypertension), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Hypertension is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only applicable to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because hypertension is considered a "chronic" disease under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background & Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for hypertension as due to service-connected diabetes mellitus.  The Veteran contends that his service-connected diabetes mellitus caused or aggravated (permanently worsened) his current hypertension.  The record evidence supports finding that the Veteran's service-connected diabetes mellitus aggravated his current hypertension, entitling him to secondary service connection for hypertension.  See generally 38 C.F.R. § 3.310 (2014).  The Board acknowledges initially that service connection is in effect for diabetes mellitus.  The Board also acknowledges initially that the post-service medical evidence (in this case, the Veteran's VA and private outpatient treatment records) clearly shows that he was diagnosed as having hypertension after his service separation and currently is being treated for hypertension.  For example, in a "Physician's Statement" dated in November 2007, one of the Veteran's treating physicians stated that the Veteran had been diagnosed as having diabetes mellitus, his diabetes mellitus required insulin or an oral hypoglycemic agent and a restricted diet, and the complications of his diabetes mellitus included being diagnosed as having hypertension in 1996.

The Board recognizes that the precise date when the Veteran initially was diagnosed as having hypertension after his service separation is not clear from a review of the available medical evidence.  It also appears that rhe AOJ attempted to obtain the purported VA outpatient treatment records from the VA Medical Center in Columbia, Missouri.  Repeated requests for these records from this VA Medical Center did not produce any records dated between 1992 and December 1999.  The Veteran was asked to provide any copies of these records which were in his possession in February 2013 correspondence.  In March 2013, the Veteran contacted the AOJ and informed VA that he had no access to these VA treatment records and had no copies of them in his possession.  Later in March 2013, the AOJ concluded in a formal memorandum to the file that these records were not available.  Accordingly, having reviewed the record evidence, to include the AOJ's documentation of its attempts to obtain the Veteran's VA outpatient treatment records from the VA Medical Center in Columbia, Missouri, dated between 1992 and December 1999, the Board finds that it is reasonably certain that these records do not exist and further attempts to obtain them would be futile.

The remaining record evidence supports granting service connection for hypertension as due to service-connected diabetes mellitus.  This evidence clearly shows that the Veteran currently experiences hypertension which is related to his service-connected diabetes mellitus.  For example, following VA hypertension examination in February 2008, the VA examiner diagnosed the Veteran as having essential hypertension.

On VA hypertension Disability Benefits Questionnaire (DBQ) in October 2012, the VA examiner stated that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner also stated:

The Veteran does not recall exactly when he was diagnosed with hypertension.  He recalls being diagnosed with diabetes in about 1990.  He is not sure what his blood pressure was like before he was diagnosed with diabetes but was getting [Department of Transportation] physicals and states it was not a concern that was ever raised.  He believes he was started on medication for hypertension within about two years of the time of diagnosis of diabetes.  

A family history of hypertension was noted.  "He has been significantly overweight for decades."  He was taking continuous medication for hypertension.  The Veteran's current blood pressure readings were 132/62 in October 2012, 132/62 in July 2012, and 135/69 in November 2011.  His hypertension did not impact his ability to work.  The VA examiner opined that the Veteran's hypertension was less likely than not due to or the result of his service-connected diabetes mellitus.  The rationale for this opinion was:

The Veteran has multiple risk factors for hypertension including obesity, diabetes, family history, and age.  His diabetes is another risk factor for hypertension and the onset was likely prior to the onset of hypertension based on the history available (only what the Veteran can recall, since no records are available from the early 1990's or before)...To determine whether his hypertension was caused by his diabetes, it is necessary to weigh the various risk factors present, the timeframe of diagnosis of the hypertension and diabetes and the fact that his diabetes has been fairly well controlled without laboratory evidence of effects on the kidneys.  In doing so, in my opinion it is less likely as not that his hypertension was caused by his diabetes.  His family history and overweight/obesity condition are quite significant and the onset of his hypertension so soon after the diabetes provides additional support that those factors were more likely the cause of his hypertension than the diabetes was.

This VA examiner next stated that he could not determine a baseline level of severity of the Veteran's hypertension.  The VA examiner finally opined that it was at least as likely as not that the Veteran's hypertension was aggravated beyond its natural progression by his service-connected diabetes mellitus.  The rationale for this opinion was:

Diabetes is a condition which effects the blood pressure through multiple mechanisms...These effects, particularly over an extended period of time (such as the 22 years that this Veteran has had diabetes) will nearly always eventually lead to some degree of increased blood pressure beyond [the] natural progression...The Veteran has had diabetes the entire 20 years or so that he has had hypertension.  He now requires multiple medications to keep his blood pressure controlled.  However, it is not possible to determine or estimate the degree of aggravation.  It is just not possible to know what his blood pressure might be at this time if he never had developed diabetes.  In addition, without any record of what his blood pressure was prior to about 15 years ago, there is no way to know what the trend of his blood pressure was prior to the diagnosis of diabetes.  Finally, the numerous effects of diabetes on the body do not start exactly at the time of diagnosis but may begin in the years leading up to the actual lab abnormalities that lead to a diagnosis of [hypertension] being made.  For all these reasons, in my opinion his hypertension is at least as likely as not aggravated by his diabetes, with an unknowable degree of aggravation.

This examiner also cited to relevant medical literature in his rationale.  The diagnosis was hypertension.

The Veteran has asserted consistently in lay statements submitted in support of his currently appealed claim that his service-connected diabetes mellitus aggravated (permanently worsened) his hypertension.  The medical evidence supports these assertions and shows that the Veteran's service-connected diabetes mellitus aggravated his current hypertension (although the exact degree of aggravation is not knowable owing to the lack of certain medical treatment records, as the VA examiner concluded in October 2012).  There is no competent contrary opinion of record concerning whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for hypertension as due to service-connected diabetes mellitus is warranted.


ORDER

Entitlement to service connection for hypertension, as secondary to the service-connected diabetes mellitus, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


